DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: 
“data processing configuration” and “simulation module” in claim 10.

The claimed “data processing configuration” has not been further described in the specification. It has been construed as any software module or hardware module for data processing.
The claimed “simulation module” has been construed as the structure described in paragraph [0018], which can be any software module or hardware module for simulation.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is not directed to any of the statutory categories of subject matter. Claim 10 claimed “a data processing configuration”, “a model generator” and “a simulation module” which, in their broadest reasonable interpretation, can all be software modules. Therefore, claim 10 is rejected under 35 U.S.C. 101. For details, please refer to MPEP 2106.03 (I).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Verma (“Location of unified power flow controller for congestion management”, published in year 2001, in Electric Power Systems Research, Volume 58, Issue 2, hereinafter as “Verma”).

Regarding claim 1, Verma teaches:
A method for controlling power flow in an electrical supply network (shown in FIG.s 2 and 5), which comprise the steps of: 
providing at least one power flow control device (UPFC device in FIG. 2); 
providing a model of the electrical supply network for estimating a distribution power flow in the electrical supply network in accordance with predefined network parameters (FIG. 5 and [Section 4]: a model of an electrical supply network with 5 power buses has been provided); 
simulating the power flow in the electrical supply network using the model such that at least one identified potential congestion path in the electrical supply network is identified, wherein, as a result of a simulation, a positioning scheme for the at least one power flow control device is provided, such that congestion in the at least one identified potential congestion path can be avoided (FIG.s 3, 5, Table 1 and [Sections 4 and 5]: simulation is performed to identify lines 2 and 4 are congested. And based on the simulated  sensitivity factors ck1 and ck2, the UPFC is determined to be placed in line 2 to reduce/avoid the overload/congestion); 
configuring the at least one power flow control device in accordance with the positioning scheme ([Abstract]: after the proper location of the UPFC is determined, the UPFC is configured using optimal control parameters); and 
controlling the power flow in the electrical supply network by means of the at least one power flow control device ([Abstract]: Verma teaches a method to select the proper location and the optimal configuration for UPFC to control the congestion in the power supply network, so Verma inherently teaches to use the UPFC to control the power flow in the power supply network to avoid congestion).
Verma teaches specifically (underlines are added by Examiner for emphasis):



    PNG
    media_image1.png
    284
    539
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    325
    476
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    325
    1160
    media_image3.png
    Greyscale

[Abstract]: This paper presents the development of simple and efficient models for suitable location of unified power flow controller (UPFC), with static point of view, for congestion management. Two different objectives have been considered and the results are compared. Installation of UPFC requires a two-step approach. First, the proper location of these devices in the network must be ascertained and then, the settings of its control parameters optimized. The effectiveness of the proposed methods is demonstrated on two test systems.
[Section 4. Simulation results] To establish the effectiveness of the proposed methods, it has been tested on a 5-bus system [18], IEEE 14-bus system [20] and 75-bus Indian system [21]. Five bus system consists of three generator buses and two load buses shown in Fig. 5. The two lines 1–2 and 3–5 are of impedance 0.0258+j0.866 pu each while other four lines have an impedance of 0.0129+j0.0483 pu each, all to a 100 MVA base. The line flow limit is set
to 100 MW. Bus-1 has been taken as the reference bus. Sensitivities were calculated for each control parameters of UPFC placed in every line one at a time for the same operating conditions. … The sensitivities of the real power flow PI with respect to UPFC control parameters has been computed and are shown in Table 1 (method-2). From the load flow, it was found that real power flows in lines 2 and 4 were 1.15 and 1.04 pu, respectively, which are
more than their line loading limits. It can be observed from Table 1 that the sensitivity of PI with respect to VT for line-2 is the highest but it is positive which indicates that increase in VT will increase the PI thus congestion of the system. Since the value of VT cannot be negative it is not suitable for PI reduction. However, ck1 for line-5 is the most negative and thus suitable for
PI reduction with control of VT. Table 1 (column 7, ck2) shows that placement of UPFC in line-2 is more sensitive than the placement in other lines. This sensitivity is positive which indicates
that phase angle shift of the UPFC should be negative. Placing of UPFC in line-2 will reduce the loading of lines 2 and 4 (heavily loaded lines) but it will increase the loading of lines 1 and 3 that are under-loaded. Table 1 also shows that the placement of UPFC in line-1 with phase angle control is the next choice as the magnitude of sensitivity factors is the second highest. …
[section 5. Conclusions]: In a congested system, the suitable locations of UPFC can be effectively decided based on the sensitivity factors ck1 and ck2. …

Regarding claim 2, Verma teach all the limitations of claim 1.
Verma further teaches:
carrying out the simulation by taking into consideration a placement of the power flow control device within the electrical supply network in order to determine an optimal power flow distribution in the electrical supply network ( [Sections 4]: “first one UPFC should be placed according to the sensitivity and thereafter sensitivity should be calculated and next UPFC should be placed”. This teaches to simulate by taking into consideration a placement of a UPFC within the electrical supply network to determine an optimal power flow without congestion).

Regarding claim 3, Verma teach all the limitations of claim 1.
Verma further teaches:
the at least power flow control device is an universal power flow controller (UPFC) ([Abstract]: “This paper presents the development of simple and efficient models for suitable location of unified power flow controller (UPFC), with static point of view, for congestion management”), a static synchronous series compensator (SSSC) or any other series voltage control device with variable series impedance.

Regarding claim 4, Verma teach all the limitations of claim 3.

the UPFC contains a first and a second modular multilevel converter, wherein the first and second modular multilevel converters are connected to each other by their respective DC sides and an AC side of each of the first and second modular multilevel converters is connected to a network line of the electrical supply network (FIG. 1).

Regarding claim 5, Verma teach all the limitations of claim 3.
Verma further teaches:
the power flow control device is simulated as an additional voltage vector of a line voltage (FIG. 2 and [section 2.2. Static representation of UPFC]: the UPFC is simulated as an additional voltage source VT).

Regarding claim 6, Verma teach all the limitations of claim 1.
Verma further teaches:
the at least one power flow control device is a phase-shifting transformer (PST) (FIG. 1 and [section 2.1. Basic principles of UPFC]: “Converter 2 is used to generate a voltage source at the fundamental frequency with variable amplitude … and phase angle …, which is added to the AC transmission line by the series connected boosting transformer. The inverter output voltage injected in series with line can be used for .. phase shifter and their combinations”. The UPFC can shift the phase and has an output series transformer, so can be used as a phase-shifting transformer).


Verma further teaches:
the PST is simulated as a predefined phase shift of a line voltage ([section 2.2. Static representation of UPFC]: “UPFC has three controllable parameters, namely the magnitude and the angle of inserted voltage (VT, ɵT) …”. This teaches the UPFC is simulated as a voltage source with predefined phase shift).

Regarding claim 9, Verma teach all the limitations of claim 1.
Verma further teaches:
generating the model of the electrical supply network in accordance with information on a capacity of network lines of the electrical supply network ([Section 4. Simulation results]: “To establish the effectiveness of the proposed methods, it has been tested on a 5-bus system … Five bus system consists of three generator buses and two load buses shown in Fig. 5. The two lines 1–2 and 3–5 are of impedance 0.0258+j0.866 pu each while other four lines have an impedance of 0.0129+j0.0483 pu each, all to a 100 MVA base. The line flow limit is set to 100 MW”).

Claim 10 recited a data processing configuration with limitations taught in the method of claim 1. Therefore, claim 10 is rejected for the same reason recited in the rejection of claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Verma in view of Lima ("Phase shifter placement in large-scale systems via mixed integer linear programming", published in year 2003, in IEEE Transactions on Power Systems, Volume 18, page 1029-1034, hereinafter as “Lima”). 

Regarding claim 8, Verma teach all the limitations of claim 1.
But Verma does not teach the simulation is carried out using a mixed-integer linear programming (MILP) algorithm.
However, using MILP algorithm to conduct the simulation is a common practice. For example, Lima teaches in an analogous art: 
the simulation is carried out using a mixed-integer linear programming (MILP) algorithm ([Abstract]: “This paper makes use of recent advances in mixed integer linear programming (MILP) to conduct a preliminary design study on the combinatorial optimal placement of thyristor controlled phase shifter transformers (TCPSTs) in large-scale power systems”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Verma based on the teaching of Lima, to make the method wherein the simulation is carried out using a mixed-integer linear programming (MILP) algorithm. One of ordinary skill in the art would have been motivated to do this 

Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure.
XIAOHU ZHANG (“Locating Unified Power Flow Controller for Enhancing Power System Loadability”, Published in year 2005, Provided in IDS form): teaches a method the simulate a power supply network to find an optimal location for UPFC;
Shukla (US 2019/0288514 A1): teaches to simulate to predict the power flow and identify the congestion in a power supply network.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES CAI whose telephone number is (571)272-7192.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/CJC/
Charles Cai
Art Unit 2115




/THOMAS C LEE/Supervisory Patent Examiner, Art Unit 2115